Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                              Part 2 Page 1 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                              Part 2 Page 2 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                              Part 2 Page 3 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                              Part 2 Page 4 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                              Part 2 Page 5 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                              Part 2 Page 6 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                              Part 2 Page 7 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                              Part 2 Page 8 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                              Part 2 Page 9 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 10 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 11 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 12 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 13 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 14 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 15 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 16 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 17 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 18 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 19 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 20 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 21 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 22 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 23 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 24 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 25 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 26 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 27 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 28 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 29 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 30 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 31 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 32 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 33 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 34 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 35 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 36 of 37
Case 9:20-bk-11072-DS   Doc 1-1 Filed 09/02/20 Entered 09/02/20 17:57:25   Desc
                             Part 2 Page 37 of 37
